Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY
                                       4:21-cv-10018
                            CASE NO.


   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                   COMPOSITE
                   EXHIBIT “6”
             Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 2 of 8
                                    FLORIDA FISH AND WILDLIFE CONSERVATION COMMISSION
                                                  DIVISION OF LAW ENFORCEMENT
                                                    Florida Boating Accident Self Report

   Operator/Owner Report Form
   (Short form to be filled out by all vessel operators involved)




   How do I report a Boating Accident

   You must immediately (as soon as it is possible) contact the Florida Fish & Wildlife Conservation Commission (FWC) by dialing:
                                           1.888.404.3922 or # FWC Cellular or              FWC
   the sheriff of the county in which the accident occurred; or the police chief of the municipality where the accident occurred.

   You must also complete this form and mail it to the (unless a law enforcement officer completes a written Accident Investigation
   Report):

        Florida Fish & Wildlife Conservation Commission
        Boating & Waterways Section
        620 South Meridian Street
        Tallahassee, FL 32399-1600

   State and federal law require that the vessel operator must report any accident that involves any of the following:

        1.    A person’s death;
        2.    An injury requiring medical treatment beyond first aid;
        3.    The disappearance of a person from the boat under circumstances that indicate death or injury; or
        4.    Total property damage to all boats, docks, etc. involved in the accident exceeding $2,000.00

   Written Report Require by § 327.301, F.S. and 33 C.F.R.s. 173.55,:

                                                      The report must be submitted
   If a person dies                                                                                               Within 24 hours
   If an injury requiring medical treatment beyond first aid                                                      Within 48 hours
   The disappearance of a person from the boat under circumstances that indicate death or injury                  Within 48 hours
   Property damage only                                                                                           Within 10 days
FWCDLE 146C (07/2010) 68D-21.004 F.A.C.
             Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 3 of 8
   Operator Information Exchange

      Last Name                                             First Name                                         MI

   Address:

                   City                                            State            Zip Code



   Vessel Information

      Vessel Reg. or Doc. Number                                             Name of Vessel


      HIN Number                                                Make                                                Length



   Insurance Information
                     ACORN                                                                ROKMAR201900093
      Insurance Company                                                      Policy Number



   Helpful hints for completing the Boating Accident Self-Report:


        1.       Fill in each section that applies, (i.e. the accident site section one of the descriptors applies to every accident). The
                 restricted area section should only be completed if the accident occurred in a restricted area, (i.e. no wake zone, slow
                 speed, etc.).
        2.       State waters are within three (3) nautical miles shore in the Atlantic and nine (9) nautical miles from shore in the Gulf of
                 Mexico.
        3.       Total estimated damage is the total of each vessel plus any non-vessel property damage.
        4.       There are several sections that allow you to check more than one cause, type, etc. When more than one applies, rank
                 them with a 1, 2, or 3, in the order which they occurred. Do no check the box when using multiple entries.
        5.       This is an example of a brief description of a boating accident. V–1 was traveling north in the marked channel of the St.
                 Johns River. V–2 was traveling northwest and overtaking V–1. The bow of V–2 struck the starboard side of V–1 causing
                 damage to rub rail and damage to the fiberglass between mid-ship and the stern.




FWCDLE 146C (07/2010) 68D-21.004 F.A.C.
           Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 4 of 8
                                         FLORIDA FISH AND WILDLIFE CONSERVATION COMMISSION
                                                                   DIVISION OF LAW ENFORCEMENT
                                                                     Florida Boating Accident Self Report
                                                                                                                            Agency Case Number:                       FWSA20OFF008806
                            FWC Boating & Waterways Section
   Forward copy to:         620 South Meridian Street, Tallahassee, FL 32399-1600                      Which Agency Contacted:                FWC             Sheriff’s Office         Police Dept
           STATE LAW REQUIRES THAT YOU MUST NOTIFY ONE OF THE LAW ENFORCEMENT AGENCIES LISTED ABOVE IF YOU ARE INVOLVED IN A BOATING ACCIDENT.
   Officer’s Name:                                                                                              ID #:
   General and Geographic Information:                                           Total Vessels:      2                                 County:        MONROE

   Date of Accident:                                             Time of Accident:                                                 Est. Total Damage: $
   Nearest City:       KEY WEST                                        Body of Water:        ATLANTIC OCEAN                              X State Waters                            Offshore
   Exact Location:                                                                                                                          ICW                                   Nearest Marker
   Accident Site:    Bay/Sound                    Inlet/Pass                X Ocean/Gulf              Lake/Pond                  River/Creek         Port/Harbor                   Canal/Cut

   Restricted Area:                Idle Speed              MPH Limit                       Manatee I.S.             Other
                                   Slow Speed              Swimming                        Manatee S.S.                                                      Latitude/Longitude
   Weather:                                 Visibility:                        Water Conditions:                        Wind             None              Temperature:
     Clear          Cloudy                      Good            Dawn              Calm (waves less than 6”)                Light (0-6 mph)                     Air
     Hazy           Rain                        Fair            Day               Choppy (waves 6” to 2’)                  Moderate (7’14 mph)               Water
     Fog            Thunderstorm                Poor            Dusk              Rough (waves 2’ to 6’)                   Strong (15-25 mph)              Strong Current
        (Check all that Apply)                                  Night             Very Rough (larger than 6’)              Storm (over 25 mph)                River current          Tidal Current
                        FL1211SN                                              YAMA21121920                                                                                             2020

           Registration or Documentation #                              Hull ID Number                                                            Name of Vessel                         Year
                      11FT                 YAMAHA                              VXC                          2                                          1
                     Length                    Make                                Model              # of POB        # of Fatal        # of Injured      # of Skiers Being Towed
                                             Unknown                    X None                       Less than 10 mph       Type of Vessel:
        Estimated Speed
                                             10-20 mph                        21-40 mph              Over 40 mph                  Recreational       X Commercial          Government
                                                               053045874                                                            GEORGIA                              Status
            YOUR INFORMATION:                        Drivers License or Boater ID #                                                     State Issued                        Uninjured
             WRIGHT-SMITH                                      MELINDA                                             A                9/6/1981                                Injured
            Last Name                                     First Name                                              MI                    Date of Birth            Estimated Damage:
               415 HILLANDALE PARK DRIVE                                                                                           ( 678 ) 320 – 7048
            Street                                                                                                               CELLHome Phone                     $
                   LITHONIA                                                   GA                      30058                        (678 ) 395 – 3768
            City                                                             State                   Zip Code                    HOMEWork Phone
                                                                                                                                                                       Gender           M          F
               Operator Experience                                      Operator Education                                         Operator Condition
                                                                                                                                                                       Lifejacket Used
             Under 10 Hrs            10-100 Hrs           USCG Aux                    Other (Info)          State                 Feeling Sick                Drugs    Person can Swim
             Over 100 Hrs                                 USPS                        None                  Red Cross             Been Drinking               Other    Person was Ejected
                                                                                                                                       Gender         Person       PFD         Person
                                                                                                                                                                                              Injured
        OCCUPANT INFORMATION:                                                                                                          M    F         Ejected      Used       Can Swim
        Oc1 Name: WANISHA WRIGHT-SMITH Phone:                           ( 404) 437- 8773             DOB:           3/3/1986                      X

        Oc2 Name:                                         Phone:        (      )     -               DOB:
                              FL9447RV                                        YAMA3483H819                                                                                               2019

            Registration or Documentation #                                 Hull ID Number                                                            Name of Vessel                     Year
                     11FT                    YAMAHA                                VXC                          1
                     Length                    Make                             Model                 # of POB        # of Fatal       # of Injured      # of Skiers Being Towed
                                             Unknown                          None                   Less than 10 mph       Type of Vessel:
        Estimated Speed
                                             10-20 mph                        21-40 mph              Over 40 mph                 Recreational       X Commercial          Government
                                                                                                                                                                        Status
            YOUR INFORMATION:                        Drivers License or Boater ID #                                                   State Issued                         Uninjured
                                                                                                                                                                           Injured
            Last Name                                     First Name                                              MI                  Date of Birth              Estimated Damage:
                                                                                                                                  (      )       –
            Street                                                                                                                    Home Phone                   $
                                                                                                                                  (      )       –
            City                                                             State                   Zip Code                         Work Phone
                                                                                                                                                                       Gender           M          F
               Operator Experience                                      Operator Education                                         Operator Condition
                                                                                                                                                                       Lifejacket Used
             Under 10 Hrs            10-100 Hrs           USCG Aux                    Other (Info)          State                 Feeling Sick                Drugs    Person can Swim
             Over 100 Hrs                                 USPS                        None                  Red Cross             Been Drinking               Other    Person was Ejected
                                                                                                                                       Gender         Person       PFD         Person
        OCCUPANT INFORMATION:                                                                                                          M    F         Ejected      Used       Can Swim
                                                                                                                                                                                              Injured

        Oc1 Name:                                         Phone:        (      )     -               DOB:
        Oc2 Name:                                         Phone:        (      )     -               DOB:
FWCDLE 146C (07/2010) 68D-21.004 F.A.C.                                      COMPLETE BACK PAGE AND SIGN                                                                                 Page 3 of 4
     AccidentCase     4:21-cv-10018-JEM (Check
               Description:               Document            1-6 Entered
                                                  all that Apply)
                                                                                                                   onParasailing
                                                                                                                       FLSDAccident
                                                                                                                                 Docket 02/03/2021       Page 5 of 8
                                                                                                                                               Boat Struck by Lightning
         Boat Found Capsized             Carbon Monoxide Involved                                                       Runaway Boat                               Hit and Run (Left the Scene)
         Boat Found Upright Drifting     Commercial Vessel                                                              Victim Entangled in Line                   Other
     Activity at Time of Accident:     (Enter up to 3 for each Vessel)
     V-1    V-2                                             V-1        V-2                                         V-1       V-2                                        V-1      V-2
                   Commercial Purpose                                         Racing (Sanctioned)                                    Skiing (Surfing, etc.)                                Hunting
                   Fishing (Recreational)                              X      Recreational Cruising                                  Swimming                                              Fueling
                   Fishing (Tournament)                                       Starting Engine                                        Boat Pulling Tube                                     Snorkeling
                   Scuba Diving                                               Making Repairs                                         Other:
     Accident Type:           (You may enter up to 3 accident types for each Vessel)
     V-1    V-2    Vessel/Swimmer                           V-1        V-2    Vessel/Swimmer                       V-1       V-2     Vessel/Swimmer             V-1       V-2     Vessel/Swimmer
                   Capsizing                                                  Falls overboard                                        Grounding                                    Person Struck by boat
                   Collision w/fixed object                                   Fall on Personal Watercraft                            Sinking                                      Person Struck by skeg/prop
                   Col. w/fixed object or person                              Fire/Explosion (Fuel)                                  Skier hit object                             Struck underwater object
             X     Collision w/vessel                                         Fire/Explosion (Non-Fuel)                              Skier mishap/fall                            Vessel wake damage
                   Fall in boat                                               Flooding (Swamping)                                    Starting engine                              Other:
     What Contributed to the Accident:              (You may enter up to 3 contributing causes for each Vessel)
     V-1    V-2        Vessel/Swimmer                V-1      V-2             Vessel/Swimmer             V-1      V-2            Vessel/Swimmer                  V-1      V-2             Vessel/Swimmer
                   Alcohol Use                                           Failure to vent Fumes                             Lack of Vessel Flotation                                Off Throttle Steering – Jet
                   Careless/Reckless                                     Hazardous Water                                   Machinery Failure (Below)                               Sharp Turn
                   Congested Waters                                      Hull Failure                                      No Proper Lock-Out                                      Skier or Occ. Behavior
                                                                                                                                                                                   Standing/Sitting on Gunwale, Bow
                   Dam or Lock                                           Ignition of fuel Vapor                            Operator Inattention                                    or Transom
                 Drug Use                                     Improper Anchoring                                     Operator Inexperience                                Viol. Of Nav. Rule
                 Equipment Failure (Below)                    Improper Loading                                       Overloading                                          Vision Obstructed
                 Excessive Speed                              Lack of Proper Lights                            X     Other : WAVE ACTION                           X      Weather
     Machinery Failure: (Check all which apply. Indicate with 1, 2, or 3 etc.)                           Equipment Failure:           (Check all which apply. Indicate with 1, 2, or 3 etc.)
      V-1    V-2            Vessel         V-1       V-2                  Vessel                          V-1   V-2              Vessel                V-1         V-2                   Vessel
                     Electrical System                         Steering System                                         Auxiliary Equipment                                   Sail Demasting
                     Engine Failure                            Throttle Failure                                        Communications                                        Seat Broke Loose
                     Fuel System                               Ventilation System                                      Fire Extinguishers                                    Sound Producing
                     Shift Failure                             Starting Eng. In Gear                                   PFD’s                                                 Visual Distress
                     Feedback Steering                         Other :                                                 Other:
                                    Type of Boat:                                                 # of Engines:                     Propulsion:                                 Safety Equipment:
     V-1    V-2            Vessel                 V-1      V-2               Vessel                   Vessel 1             V-1       V-2         Vessel           V-1     V-2                  Vessel
                   Airboat                                          Mini Jet Boat                                                             Air Thrust                   X      Req. Lifejackets on Board
                   Cabin Motorboat                                  Rowboat (Jon)                     Vessel 2                                Manual                              Lifejackets Accessible
                   Canoe/Kayak                                      Sail-Aux. Power                                                           Propeller                           Fire Ext. on Board
                   Houseboat                                        Sail(Only)                        Total HP                                Sail                                Fire Ext. Used
                   Open Motorboat                                   Seaplane                          Vessel 1                        X       Water Jet                           Nav. Lights Operational
             X     Personal Watercraft                              Pontoon Boat                                                     Engine:                                      Nav. Lights Turned On
                   Other:                                                                             Vessel 2             V-1       V-2         Vessel                           Current Safety Exam
                                                                                                                                              Airboat                             Was Vessel:
                            Hull Material:                                                     Fuel:                                  XX      Inboard             V-1     V-2                Vessel
     V-1    V-2      Vessel       V-1       V-2           Vessel                 V-1        V-2        Vessel                                 Outboard                            Rented
                   Aluminum                         Rigid Hull Infl.                                Diesel                                    I/O                                 Borrowed (Not in Household)
              X    Fiberglass                       Wood                                            Electric
                                                                                                                           V-1       V-2              Vessel              V-1      V-2              Vessel
                   Steel                            Rubber/Vinyl                             X      Gasoline
                   Other:                                                                           Propane                           X       Drifting                                       Towing a Boat
     Operation at Time of Accident:                     (Enter up to 3 for each Vessel)                                                       Launching/Loading
     V-1 V-2              Vessel                          V-1        V-2                Vessel                                                Sailing
                  At Anchor                                                   Cruising                                                        Other:
                  Being Towed                                                 Docked (Moored)                                                 Rowing/Padding
                  Changing Direction                                          Docking/Undocking                                               Speed Changing
     Brief Synopsis of Accident:

WHILE BOARDING JET SKI FROM THE OCEAN, V-1 COLLIDED DRIFTED INTO V2 WHILE
I WAS HOLDING ONTO THE SIDE, INJURING 3RD DIGIT OF MY LEFT HAND.
     Non-Vessel Property Damage:              Damage excluding the vessels involved or their contents                      X Yes              No         If yes, the estimated amount: $       200.00
     Describe damages property
                                     Last: WRIGHT-SMITH          First: MELINDA                                               MI:    A                    Home Phone:             ( 678 ) 320 – 7048
     Property Owner                  Street:                                                                                                              Work Phone:             (     )     –
     Information                     City:   415 HILLANDALE PARK DRIVE                                           State:     GA         Zip Code:         30058
     V-1 Operator Signature                                                                                                           Date:       7/28/2020

     V-2 Operator Signature                                                                                                           Date:
                                                  DO NOT COMPLETE BELOW THIS LINE – FWC HQ BOATING SAFETY REVIEWING AUTHORITY ONLY
     Federal Accident Classification:
                                                    X Recreational                     Commercial                Government                Off-Shore             X Non-Reportable                       Reportable
           (For Statistical use)
     Primary Type     Secondary Type                Tertiary Type             Primary Cause             Secondary Cause              Tertiary cause                     Reviewed By                        ID #
                                                                                                                                                                 LT. SETH WAGNER                M628

  FWCDLE 146C (07/2010) 68D-21.004 F.A.C.                                       FORM FILLED OUT ELECTRONICALLY BY LT. SETH WAGNER, INFORMATION PROVIDEPage 4 of 4
                                                                                ON ORIGINAL DOCUMENT
          Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 6 of 8




                                                                                                                                                                        O Offshore
                                                                                                                                                                         Near~ Marker
                                                                                                                                                  O Pert/Harbor         O Canal/Cut


                                                                                                                                                      Latitude/Longitude
                                                                                                                                                     Temperature:
                                                                                                                                                         Air ·           ·p,
                                                                                                                                                                ----·i;
                                                                                                                                                       Water
                                                                                                                                                     Streng current
                                                                                                                                                     O Rjyer current OTldal Current
                                                                                                                                                                                2..o,o

                                                                                                          #of POB
                                                                                                     O Less than 1Omph
                                                                                                                               -                                                Year




                                                                                                     O Over40mph                                      129- Commercial       O
                                                                                                                                                                            Government
                                                                                                                                                                          Status
                                                                                                                                                                       O Uninjured
                                                                                                                                                                       O Injured
                                                                                                                                                                    Estimated Damage:


                                                                            ,&/+        ~-o~.~--
                                                                             State            Zi Code
                                                                           Operator Education                                   Operator Condition
                                                               USCG Aux         O     Olher (Info)   0      Slate          O   Feeling Sick   O
                                                               USPS             O     None           O      Red Cross      O   Been Dnnkina   O
                                                                                                                                Gende-r-'=p"-er-se-'n=-=c~=
                                                                                                                        -.Jd---M    F ~jected
                                                                                                                                    O l3"         0
                                                                                                                                   E:J O          D
                Registration or Documentation#
  0
                        , 1 fr                    Yhtl.tfA
  -i                    Length                      Make
 :c          Estimated Speed
                                            O     Unknown
                                            0     10-20mph
 m
               YOUR INFORMATION:
 ;;o                                                    Drivers License or Boater ID #

               Last Name                                     First Name
<
m              Street

en     J._~C~i!Y__ _ _ _ _ _-.-----~S~ta~te:.___ _ _~~i~~~
en               Operator Experience                                      Operator Education
IT1      0     Under luHrs       O    D·1GCri1s     O       lJS:::Gi"u,     0       Olher(lnfo)      0
r-     µOL..Ov~er....!l~OO:.!.H~rs:__ _ _ _ _ _.,__,O_--=Lt.:=..SP--'S'----=o       None··--         D-
        OCCUPANT INFORMATION:
                                                           Phone:                                    DOB-
Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 7 of 8




                                                                                                                                                                                             ---
                                              u 1.,aroon 1v1onox1ae invrnvea                                         u       Kunaway tlOal                         u     rm ana Kun \Len me .:,ceneJ

                                              O Commercial Vessel                                                    D       Victim E~led in Lme __ _              0     Other------------- _ ___ _ _______ _
                                ~-'-"'~~~~---==--
                                                                (Enter up to 3 for each Vessel)                                                                             V-1    V-2
                                                                                                                       V-1       V-2
                                                            V-1         V-2                                                                                                 D      D      Hunting
                                                                                                                                  D      Si'.11ng (Surfing eic )
                                                            O            Q/ Racing (Sancl1oned)                         D                                                   D      D      Fueling
                                                            0            [if      Recreahnnal Cru1s1ng                  0         D      Sw1mm1ng
                                                                                                                                                                                   D      Snorkeling
                                                                                                                        D         D      Boat Pu!!ing Tube                  D
                                                            0            0        Slarlmg Engine
                       Scuba Diving                         O            O        Making Repairs                        D         D      Other

  ~ldeAt Type:                  (You may enter up to 3 accident types for each Vessel)                                                   Vessel/Swimmer            V-1       V-2   Vessel/Swimmer
                  Vessel/Swimmer                            V-1          V-2      Vessel/Swimmer                       V-1       V-2                                               Person Struck by t:-oa!
                                                                                                                                         Grounding                 D         D
                  Capsizing                                  O           O        Falls overboard                       O         O                                          D     Person S!ruck by s~.eglprop
                  Collis1on w/fixed ob1ect                   O           O        Fall on Personal Watercraft           O         O      S1nh1ng                   D
                                                                                                                                                                   D         D     Struck underwater object
                                                                                                                                         Skier hit obJec!
            0/Col w/fixedob1ectorperson                      O           O        F1re/Explos1on (Fuel)                 0         0
                                                                                                                                         Skier mishap/fall         D         D     Vessel wake damage
      ,;- _._li!f Collision wlvessel                         O           O        FirelExplosion (Hon-Fuel)             0         0
                                                                                                                                         Starling engine           D         D     Other
       ;jjQ Fall in boat                                     O            O       Flooding (Swamping)                   0         0
      '~t<Somributed to the Accident:                (You may enter up to 3 contributing causes for each Vessel)
             V-2             Vessel/Swimmer           V-1          V-2              Vessei/Swimmer          V-1        V-2            Vessel/Swimmer               V-1       V-2          Vessel/Swimmer
             O           Alcohol Use                  O            O           Failure to vent Fumes         O         O        Lack of Vessel Floial1on           D         D     Off Throttle S!eermg - Jet
 •; 0 _.      0          Careless/Reckles,            0            0           Hazardous Water               O         O        Machinery Failure (Below)          0         D     Sharp Turn
  ;!:t\;:i, , 0          Congested Waters              O           O           Hull Failure                  O         O        Ho Proper Lock-Oui                 O         O     Skier or Occ Behavior
  -        · ;0          Dam or Lock                   D           O           lgmt1on of fuel Vapor         O         O        Operator Jnallent1on               O         O     ;:~:!!tung Gunwafe.
                                                                                                                                                                                                  on         Bow
             \D                                        O           O      Improper Anchoring                 D         D  Operator lnexpenence              D                O
                                                                                                                                                                             Viol. Of Nav Rule
           •' ''.'[]                                     0       D Improper Loading                          D     g,,.._ Overloading                       D        ~ V1s1on Obstructed
               :i:J                                       D      D Lack of Proper Lights                     D     lo('!  Other yy 5 .,._ (\,::.-Ii"'"'     D        ia      Weather
                                     (Check all which apply Indicate ;11th 1 2 or 3 etc)                     Equipment Failure:           (Chee, all which apply lnd1ca!e with 1. 2. or 3 etc)
                                    Vessel             V-1       V-2                Vessel                    V-1    V-2             Vessel                V-1        V-2                   Vessel
                              Electrical System         D         D Steenng System                             D        D Aux1ha01 Equipment                D          D        Sail Demas1mg
                              Ehgipe Failure            O         O Throttle Failure                           O        D Commurncat1ons                    O          D Seat Broke loose
                              Fuel System               O         O Venlilalion System                         O        D Fire Extinguishers                D          O       Sound Producing
                              Shift.Failure              O         O Starting Eng In Gear                      O        D PFD-s                             O          O Visual Distress
                              Feedback Steenng           O         O other                                     O        O Other
                                                                                                       # of Engines:                   Propulsion:                            Safety Equipment
                                                                  V-2              Vessel                 Vessel 1              V-1     V-2         Vessel         V-1      ~               Vessel
                                                                  D          Mini Jet Boat                                      D        D       A,rThrust         D            Req lifejackels on Board
                                                                  D          Rowboat (Jon)                Vessel 2              D        D       Manual            D       ~e1ackets Accessible
                                                                  D          Sail-Aux_ Power                 I'                 D        D       Propeller         D         f-    e Ext on Board
                                                                  D          Sail(Only)                   Total HP              D        O      Sa11               d       D    Fire Exl Used
                                                                  ti         Seaplane                     Vessel 1              D        ~Water Jet                0       EJ Nav Lights Opera~cnal
                                                                  D          Pontoon Boat                                               Engil:1e:                  D       D Nav_ Lights Turned O~' "
                                                                                                          Vessel.2                      V-2                        D       D CurrentzSafety ~1)1[,}
                                                                                                                                                                                Wasl'Jessel:

                                                                                                              Vessel
 Case 4:21-cv-10018-JEM Document 1-6 Entered on FLSD Docket 02/03/2021 Page 8 of 8




                                                                   State        -   Zipcoae-




Insurance Information
          Acof..rJ
  Insurance Company



Helpful hints for completing the Boating A.ccident Self-Report:


             Fill i~ each section _that applies. (i.e. the acciden'. site section one of the descriptor$ ap
    1.
             restncted area secnon should only be completed 1f the accident occurred in a restricted ·
             speed, etc.}.                                                                                 ·
             State waters are within three (3) nautical miles shore in the Atlantic and nine (9)11at.lfl :< •
             Mexico.
             Total estimated damage is the total of each vessel plus any non-vessetp~
     3.
             There are several sections that allow you to check more than one       caM ·.
     4.      them with a 1, 2, or 3, in the order which they occurred. Do no
             This is an example of a brief description of a boatin~
     5.      St. Johns River. V-2 was traveling norlhwest and
             causing damage to rub rail and damage to the fiberga
